UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
___________________________________
                                    )
HUSSAIN KAREEM,                     )
                                    )
      Plaintiff,                    )
                                    )
      v.                            )  Civil Action No. 09-1820 (RWR)
                                    )
FEDERAL DEPOSIT INSURANCE           )
CORPORATION et al.,                 )
                                    )
      Defendants.                   )
____________________________________)

                                 MEMORANDUM OPINION

       The pro se plaintiff, Hussain Kareem, sued the Federal Deposit Insurance Corporation

(“FDIC”) and Johnson & Freedman II, LLC, a law firm, about matters involving foreclosure

proceedings on his home mortgage. The FDIC has filed a motion to dismiss the claims against

it, and Kareem has filed an opposition. The FDIC’s motion will be granted because the

complaint was filed after a statutory filing deadline. Supplemental jurisdiction over the state

claims against Johnson & Freedman will be declined, and the entire complaint will be dismissed.



       Kareem obtained a home mortgage loan on August 17, 2007, from Washington Mutual

Bank (“WAMU”). Am. Compl. ¶ 59. The FDIC took receivership of WAMU in September

2008, after the Office of Thrift Supervision declared WAMU insolvent. There are no material

facts in genuine dispute with respect to the FDIC’s motion. All parties agree that Kareem timely

filed a claim with the FDIC, that the FDIC had until July 1, 2009, to make a determination

regarding Kareem’s claim and that it did not do so, and that Kareem had sixty days from July 1,


                                                 1
2009 to file a civil complaint against the FDIC. FDIC’s Mot. to Dismiss (“FDIC Mot.”) at 2;

Pl.’s Objection to Motion to Dismiss (“Opp’n”) ¶¶ 8-9, 13. Kareem mailed the complaint from

Atlanta, Georgia on August 31, 2009, and it was received by the clerk’s office for filing on

September 1, 2009. See Opp’n, Exs. 1A (showing postmark of August 31, 2009), 2A & 3A

(showing received date of September 1, 2009).

       When a plaintiff files a complaint along with an application to proceed without

prepayment of fees, the date the complaint is received by the clerk’s office is the date the

complaint is deemed filed for purposes of determining whether a complaint is timely filed.

Brooks v. Derwinski, 741 F. Supp. 963, 964 (D.D.C. 1990); Mwabira-Simera v. Howard

University, 692 F. Supp. 2d 65, 72 (D.D.C. 2010). Sixty days from July 1, 2009, is August 30,

2009, a Sunday. August 31, 2009, was a Monday and not a holiday. Rule 6 of the Federal Rules

of Civil Procedure obligated Kareem to file his complaint on or before Monday, August 31,

2009. The law does not, as Kareem argues, see Opp’n ¶¶ 37-38, treat the postmark as the date of

filing, or allow three days beyond the filing date to file by mail.1

       Because Kareem’s complaint against the FDIC was not received by the clerk’s office for

filing on or before August 31, 2009, the claims against the FDIC are time-barred, depriving this

court of subject matter jurisdiction. See 12 U.S.C. § 1821(d)(13)(D) (limiting judicial review to

claims that are timely filed). Thus, the claims against the FDIC must be dismissed. This

decision results in the dismissal of all claims over which this Court exercised original




       1
          Kareem’s mistake may be related to the three days mentioned in Rule 6(d), but that
provision specifically applies to acts within a specified time after service on another party; it
does not apply to filing deadlines.

                                                  2
jurisdiction, and supplemental jurisdiction over the remainder of the claims will be declined. 28

U.S.C. § 1367(c)(3).2 A separate order accompanies this memorandum opinion.

       SIGNED this 27th day of July, 2010.

                                                                 /s/
                                                     RICHARD W. ROBERTS
                                                     United States District Judge



       2
           It is not clear whether Kareem intended to bring other federal constitutional and
statutory claims against either the FDIC or Johnson and Freedman. In a section of the amended
complaint entitled “Summary of Breaches, Fraud and Intent to Unlawful Dispossession,” the
plaintiff alleges that “defendants” acted in violation of his federal statutory and constitutional
rights. Am. Compl. ¶¶ 96 (asserting that “defendants illegally acted or hired agents in violation”
of the First, Fifth, Seventh, and Fourteenth Amendments of the Constitution), 98 (asserting that
“defendants illegally violated the RESPA [Real Estate Settlement Procedures Act, 12 U.S.C.
§§ 2601 et seq.] statutes” and the “TILA [Truth in Lending Act, 15 U.S.C. §§ 1601 et seq.]
recision rights”), 99 (asserting that “defendants jointly and illegally carried on FDCPA [Fair
Debt Collection Practices Act, 15 U.S.C. § 1692] harassment and unfair collection practices”).
The specific entities to which the term “defendants” is intended to refer is not clear. The term is
used only in a section alleging various wrongful acts by WAMU, which is not named as a
defendant in this action. The facts alleged as to the FDIC and Johnson & Freedman do not
support a reasonable inference that the plaintiff intended to assert any claim under the RESPA,
TILA or FDCPA against either of the two defendants in this case. The FDIC had no role in the
loan transaction or debt collection efforts. As to Johnson & Freedman, the only the factual
allegation posits that “acting on behalf of WAMU,” Am. Compl. ¶ 72, “on November 3, 2008,”
Johnson & Freedman “placed a foreclosure re deed [sic] into the Henry County Court records to
cloud the title of the estate . . . .” Id. ¶ 79; see also id. ¶ 105 (seeking damages from Johnson &
Freedman for being “party to breach of private duty on behalf of WAMU”). Therefore, the
complaint is construed to assert only state claims against Johnson & Freedman.
        Even if Kareem intended otherwise, his federal claims against Johnson & Freedman
would fail because they do not state a claim upon which relief may be granted. The rights
guaranteed by the cited amendments to the federal constitution are not enforceable against non-
governmental actors, and the law firm appears to be a non-governmental actor. Furthermore,
Johnson & Freedman are not alleged to have had any role in the loan transaction or any attempt
to collect a debt from Kareem owed to a third party. Thus, there is no conceivable factual basis
for claims against Johnson & Freedman under the TILA, the RESPA or the FDCPA. In any
case, even if any intended federal constitutional or statutory claims did not fail to state a claim
upon which relief may be granted, they would be dismissed for improper venue. See 28 U.S.C.
§§ 1391(b) (indicating where venue would be proper), 1406(a) (authorizing a court to dismiss a
case for improper venue).

                                                 3